DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The narrative language of the preamble (claim 9, lines 1-8) is confusing including process steps relative terms, and capability limitations. It is not understood if the intended scope is to be defined by these limitations ie. “interchangeable alternating and simultaneous”; “compacting the material of a full towel while providing…”; “the user can release…”; etc.
Furthermore the claimed structure is unclear with contradicting terms ie. “flat single layer material having as few a zero corners”(9:9) and “converging to itself to form a single pointed corner” (9:9-10), “single pointed apex” (9:11), etc. Note also that the apex, without corners and flat are contradictory; e.g. see “forming an extraneous reservoir cavity” (9:9-10) and “flat” (9:9). Further the configurations are unclear “providing a towel and mitt”, “laid over itself and having a single edge fastened to itself”(9:13+). The intended scope is unclear including also relative terms and processes without comparison ie. loose material (2:2); managed (3:3); occurring in a knitting process (10:2).
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.
  Regarding claims 4, 6, and 10 note that a proper dependent claim must include all of the limitations of a claim from which it depends; see MPEP 608.01(m-n). Dependent claims directed to only single elements of a preceding claim present clarity issues in that the intended scope of the claim does not include other recited elements.  Claims 4 and 6 recite “The single point apex of claim 9…” (4:1, 6:1) not directed to the towel/mitt claimed in claim 9.  Claim 10 reciting “The base material of claim 9…” (line 1).
Furthermore “interiorly and exteriorly” (3:3, 4:3) is unclear.
The capability of the towel to be managed, wrapped, laid out flat, etc. in a mitt configuration is not clear. Note simultaneous is considered a condition “at the same time”.  
Note also that relative terms defining a device prevents a clear understanding of the metes and pounds of what is covered. 
Note also the formed shapes of claim 8 are not understood to define the claimed device. (or possible configurations, sections of material, etc.?) The intended scope is unclear.  
  The various recitations of how the device is used ie. inserted finger, etc. do not generally define the device but rather its use.  
While a means for grasping (4:2) might be considered an inner edge as described in the Specification, it is not clearly directed to a corner element and/or a single point of a seamless construction provided with a separate means. Note that the means is described as a fastened edge; see Specification pg. 3, para. 3.  Therefore the “means” is considered indefinite due to invoking 35 USC 112(f) and not being directly related to identifiable corresponding structure within the Specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Varon (US D470,704) in view of Ferdenzi (US Des.418,954).
Varon discloses a wiping mitt and towel combination 1 comprising a relatively flat portion a pointed single reservoir cavity formed from extraneous material and away from side edges; see figure 1.  The mitt is considered fully capable of cleaning use with a user’s hand and finger inserted therein and considered generally flat and loose, manageable and of a wiping material as best understood.  Single reservoir cavity is considered a single point grasping means.  Sides are considered open and of a formed square material.
Varon is considered to provide a generally projecting pointed cavity however does not provide an opening as claimed.  Ferdenzi teaches a cleaning mitt comprising an open ended pointed cavity capable of use for hand and finger insertion.  It would have been obvious to one of ordinary skill in the art to provide an open pointed (single) cavity as taught by Ferdenzi in the invention to Varon in order to expel liquids from the interior.  
Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.  Issues persist with the clarity of the claims.  Regarding proper formatting of dependent claims see MPEP 608.01(m-n); claim drafting guidance; claim formatting of cited US patents.
The claimed terms must be clear and define the invention; “forming” and “having” are generally understood however note that processes and use limitations are not clear to provide distinction of how the scope of the claimed invention is defined.  One of ordinary skill in the art should be able to understand how not to infringe upon the claimed invention.  Alternate and simultaneous uses do not define the structure of the invention.  Terms as discussed above contradict one another as does the general concept of a towel and a mitt which are considered either open material or closed.  While it is understood that the invention may have features of both, claim terms should not define the invention with contradictory terms ie. flat, without corners, having a corner/single point apex, and reservoir cavity. 
Structural elements must be clearly presented with respect to one another to allow one of ordinary skill in the art to determine how not to infringe upon the invention; see MPEP 2173.
Note again that figure B2 is considered representative of the claimed device however it is not clear how the pointed reservoir cavity is established with open sides capable of being laid out flat (claim 4).  Note also the title of the invention refers to an L shape half mitt.  A towel with a reservoir away from the sides is not understood to correlate to the title.
The claims, as best understood, are not considered to distinguish a novel device over the prior art.  Claim structure must be organized and correlated in such a manner as to present a complete operative device. 
The manner of operating a claimed device does not differentiate an apparatus from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, a limitation directed to an intended use of an apparatus or a process additionally requires a structural difference or a manipulative difference between the claimed invention and the prior art. See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962); In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Providing a hole as taught by Ferndenzi at a corner location in the invention to Varon is considered within the skill of one of ordinary skill in the art in order to provide for liquids, air, etc. to pass in cleaning procedures of the wiping device.
	Note that a Title change can be accomplished via an amendment to the Specification; see MPEP 714. The examiner cannot identify patentable subject matter at this time.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1759